ORDER
[ Considering the Joint Petition for Consent Discipline filed by respondent and the Office of Disciplinary Counsel,
IT IS ORDERED that the Joint Petition for Consent Discipline be and hereby is rejected pursuant to Supreme Court Rule XIX, § 20. '
IT IS FURTHER ORDERED that this matter be remanded for consideration of the previously filed formal charges.
NEW ORLEANS, LOUISIANA, this 26th day of February, 2016.
*1271FOR THE-COURT:
/s/ John L. Weimer /s/ Justice, Supreme Court of Louisiana
KNOLL, J., would conditionally reject ■ the consént discipline.
CLARK, J., would conditionally reject the consent discipline.